Exhibit 10.66

 



 

Employment Agreement

(Level 13 Officer)

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of September 23,
2015, by and among Altairnano, Inc., a corporation (the “Company”), Altair
Nanotechnologies Inc., a Delaware corporation (“Parent”), together with the
Company and all direct or indirect majority-owned subsidiaries of the Parent or
the Company, the “Consolidated Companies”; each, a “Consolidated Company”), and
Guohua Sun, an individual (“Employee”).

 

RECITALS

 

A.     The Company is a wholly-owned indirect subsidiary of Parent and holds,
directly or indirectly, a substantial portion of the operating assets of the
Consolidated Companies and the shares of certain operating subsidiaries of the
Consolidated Companies.


 

B.     Employee was named Chief Executive Officer of the Company on September
23, 2015 (the “Date of Hire and Approval by the Board of Directors”).

 

C.     Parent and the Company desire to retain Employee as an employee of a
Consolidated Company subject to the terms and conditions of this Agreement.


 

D.     Employee desires to be retained as an employee of a Consolidated Company
subject to the terms and conditions of this Agreement.


 

NOW, THEREFORE, in consideration of this Agreement and of the covenants and
conditions contained in this Agreement, the parties hereto agree as follows:

 

1.         Employment; Location. The Company hereby employs Employee during the
Term, and Employee hereby accepts such employment. The initial “Place of
Employment” for Employee shall be in Guangdong, China.

 

2.         Term. The term of this Agreement (the “Term”) shall commence on the
Date of Hire and shall terminate upon the earlier to occur of (i) the Expiration
Date (as defined below), or (ii) the termination of Employee’s employment with
all of the Consolidated Companies.


 

2.1     Expiration Date defined – The Expiration Date shall be determined by the
Board of Directors or the Employee can submit a request to the Board of
Directors (90) days in advance of a Board Meeting to discuss an Expiration Date.

 

2.2     Survival of Certain Sections Until End of Statute of Limitations.
Notwithstanding anything in this Agreement to the contrary, Section 7 and 8
shall survive termination of this Agreement and expiration of the Term for the
time periods set forth therein, and this sentence and all provisions relating to
the interpretation or enforcement of, and disputes under, this Agreement shall
survive until the expiration of the last applicable statute of limitations.


 

Employment Agreement – Guohua Sun
1 of 12

--------------------------------------------------------------------------------

 

 

3.         Duties. Employee’s title shall be Chief Executive Officer of Altair
Nanotechnologies, Inc. Employee’s duties shall include such duties as are
specifically assigned or delegated to Employee by the Board of Directors of any
Consolidated Company (any such Board of Directors, the “Board”) and such other
duties as are typically performed by an employee with the same position as
Employee. Employee acknowledges that, subject to Section 6.3(c), the Board may
change, increase or decrease Employee’s title, position and/or duties from time
to time its discretion and may appoint Employee as employee of another
Consolidated Company, which employment is governed by this Agreement. Employee
shall diligently execute his duties and shall devote his full time, skills and
efforts to such duties during ordinary working hours. Employee shall faithfully
adhere to, execute and fulfill all lawful policies established from time to time
by the Consolidated Companies.


 

4.         Compensation and Benefits. The Company shall pay Employee, and
Employee accepts a full compensation for all services to be rendered to all
Consolidated Companies, the following compensation and benefits:


 

4.1        Base Salary. During the Term, the Company shall pay Employee an
annual base salary per year in an amount not less than $20,000. Such annual base
salary shall be payable in accordance with the Company’s customary China pay
schedule. During the Term, the base salary of Employee shall not be reduced
below the minimum required by this Section.


 

4.2        Stock Options.

 

(a)     Parent has not granted to Employee any options to purchase an aggregate
number of common shares of Parent subject to the terms and conditions of the
applicable stock incentive plan.

 

(b)     During the period of Employee’s employment with a Consolidated Company,
Parent may from time to time grant to Employee options to purchase common shares
of Parent and/or issue to Employee common shares that are subject to rights of
forfeiture or repurchase under certain terms and conditions (such options or
shares, “Equity Awards”). Parent agrees that all agreements governing Equity
Awards shall provide (if not already so amended) that such Equity Awards shall,
unless otherwise requested by Employee in writing, immediately vest as of the
effective date of the Change of Control Event. A “Change of Control Event” means
(a) any capital reorganization, reclassification of the capital stock of Parent,
consolidation or merger of Parent with another corporation in which Parent is
not the survivor (other than a transaction effective solely for the purpose of
changing the jurisdiction of incorporation of Parent), (b) the sale, transfer or
other disposition of all or substantially all of the Consolidated Companies’
assets to another entity, (c) the acquisition by a single person (or two or more
persons acting as a group, as a group is defined for purposes of Section
13(d)(3) under the Securities Exchange Act of 1934, as amended), other than
Energy Storage Technology (China) Group Ltd and its affiliates, of more than 40%
of the outstanding common shares of Parent.

 

 

Employment Agreement – Guohua Sun 
2 of 12

--------------------------------------------------------------------------------

 

 

4.3     Bonus. Employee shall be eligible to receive an annual performance bonus
when, as and if determined by the Board in such amount, and subject to such
conditions, as determined by the Board. Employee and the Board shall, prior to
the end of the first month of each calendar year, negotiate in good faith with
the objective of agreeing upon performance objectives and related bonus amounts
for the upcoming fiscal year. If Employee and the Board are not able to reach a
mutual agreement as to performance objectives or the potential amount of the
bonus (or have no such negotiation) the objectives and amount of any bonus shall
be in the discretion of the Board. In all circumstances, the bonus owing to
Employee hereunder, if any, shall be paid to Employee prior to March 15th of the
year following the year in which Employee has achieved the agreed-upon
performance objectives, such achievement being determined in the sole discretion
of the Board.

 

4.4     Additional Benefits. Employee shall be eligible to participate in, and
be subject to, the Consolidated Companies’ employee benefit plans for, and
policies governing, employees, if and when any such plans and policies may be
adopted, including, without limitation, bonus plans, pension or profit sharing
plans, incentive stock plans, and those plans established in the discretion of
the Board for individual participation in any such plans and policies as may be
in effect from time to time.

 

4.5     Vacation, Sick Leave, and Holidays. Beginning on the Date of Hire,
Employee shall be entitled to three (3) weeks vacation and sick leave in
addition to Company-designated holidays at full pay in accordance with the
Consolidated Companies’ policies.

 

4.6     Deductions. The Company shall have the right to deduct from the
compensation due to Employee hereunder and all sums required for social security
and withholding taxes and for any other federal, state or local tax or charge
which may be hereafter enacted or required by law as a charge on any cash or
non-cash compensation of Employee.

 

5.     Business Expenses. The Company shall promptly reimburse Employee for all
reasonable out-of-pocket entertainment and business expenses Employee incurs in
fulfilling Employee’s duties hereunder subject to, and in accordance with, the
general reimbursement policy of the Consolidated Companies in effect from time
to time.

 

6.     Termination of Employee’s Employment.

 

6.1     Termination of Employment by the Company for Cause. Employee’s
employment may be terminated by the Consolidated Companies at any time for
“Cause”. A determination of whether Employee’s actions justify termination for
Cause shall be made by the Board. A termination of Employee’s employment
pursuant to this Section 6.1 shall be effective as of the effective date of the
notice by the Board of Parent to Employee that it has made the required
determination, or as of such subsequent date, if any, as is specified in such
notice. For purposes of this Agreement, “Cause” shall include (a) Employee’s
material breach of this Agreement, which breach cannot be cured or, if capable
of being cured, is not cured within fifteen (15) days after receipt of written
notice of the need to cure, (b) any act of theft, embezzlement, conversion or
other taking or misuse of the property or opportunities of the Consolidated
Company, (c) any fraudulent or criminal activities, (d) any grossly negligent or
unethical activity, (e) any activity that causes substantial harm to any
Consolidated Companies, its reputation, or to its officers, directors or
employees (including, without limitation, the illegal possession or consumption
of drugs for which Employee does not have a valid prescription on property
controlled by any Consolidated Company or in the course of performing services
for any Consolidated Company), or (f) habitual neglect of or deliberate or
intentional refusal to perform Employee’s duties and obligations under this
Agreement.

 

 

Employment Agreement – Guohua Sun
3 of 12

--------------------------------------------------------------------------------

 

 

6.2     Termination by the Company Without Cause. Employee’s employment with
each Consolidated Company is “at will” and may be terminated at any time by any
of the Consolidated Companies with, or without, Cause or Good Reason. Any
termination shall be effective as of the date specified in the notice of
termination.


 

6.3     Termination By Employee for Good Reason. Employee may terminate his
employment with any and all Consolidated Companies at any time for Good Reason
(as defined below), provided Employee has delivered a written notice to the
Board of Parent that briefly describes the facts underlying Employee’s belief
that Good Reason exists and the Company has failed to cure such situation within
thirty (30) days of its receipt of such notice.

 

For purposes of this Agreement, “Good Reason” shall mean and consist of: (a) a
material breach by the Company of any of its obligations, duties, agreements,
representations or warranties under this Agreement that cannot be cured or, if
capable of being cured, is not cured within thirty (30) days after receipt of
written notice from the Employee of the need to cure; (b) without Employee’s
prior written consent, the Consolidated Company requires the Employee to
relocate Employee’s place of employment to any place other than the Place of
Employment as a condition to continued employment or maintenance of the same or
a comparable position with the Consolidated Companies (provided that reasonable
business travel shall not constitute a relocation of Employee’s place of
employment and required relocation shall constitute Good Reason only following
the Consolidated Companies’ notification of Employee of its requirement that
Employee relocate and prior to Employee’s agreement to relocate his place of
employment), or (c) during the period ninety (90) days prior to and one year
after a Change of Control, there is a material adverse change in Employee’s
title, position and/or duties within the Consolidated Companies as a whole.
 

6.4     Termination by Employee without Good Reason. Upon not less than fifteen
(15) days prior written notice (which notice shall specify the effective date of
the termination), Employee may terminate his employment with any and all
Consolidated Companies by such notice without Good Reason or any reason of any
kind.


 

6.5     Termination of Employment by Death. If Employee dies during the term of
employment, Employee’s employment with all Consolidated Companies shall be
terminated effective as of the date of Employee’s death.


 

 

Employment Agreement – Guohua Sun 
4 of 12

--------------------------------------------------------------------------------

 

 

6.6     Disability. The Company or Employee may terminate Employee’s employment
with all Consolidated Companies if Employee shall become unable to fulfill his
duties under this Agreement, as measured by the Consolidated Companies’ usual
business activities, for the eligibility period set forth in the long-term
disability policy under which Employee is potentially eligible to receive
disability benefits (the “Eligibility Period”) by reason of any medically
determinable physical and/or mental disability determined in accordance with the
procedure in this Section 6.6. If in the opinion of the Company or Employee,
Employee is disabled, then the following shall occur:

 

(a)     the Company or Employee shall promptly so notify (by dated written
notice) the insurance company or carrier that, at that time, insures that
employees of the Company against long-term disability (the “Company’s Insurance
Carrier”) and request a determination as to whether Employee is disabled
pursuant to the terms of the Company’s long-term disability plan or policy; and

 

(b)     the matter of Employee’s disability shall be resolved, and Employee and
the Company shall abide by the decision of, the Company’s Insurance Carrier.


 

A termination of Employee’s employment pursuant to this Section 6.6 shall be
effective at the expiration of the Eligibility Period. If Employee is not
covered by a Company-sponsored long-term disability policy on the date that the
Company and/or Employee believe that Employee may have a medically determinable
physical and/or mental disability, the Board of Parent shall make the
determination of whether Employee has a medically determinable physical and/or
mental disability using the definition of disability, including applicable court
interpretations used for purposes of the Americans With Disabilities Act of
1990, as amended, and the “Eligibility Period” shall be 90 days from the date as
of which it is determined that the Employee commenced having a medically
determinable disability.


 

7.

Effect of Termination of Employee’s Employment.

 

7.1     Provisions Applicable to All Terminations. If Employee’s employment with
all Consolidated Companies is terminated for any reason, (a) all cash
compensation from the Company described in this Agreement that was due through
the effective date of the termination, but unpaid, shall be computed and paid to
Employee by the Company within any payment deadline set forth in Indiana law (or
if none is applicable within thirty (30) days), provided that any disability
payments to be made by the Company’s Insurance Carrier shall be made when, as
and if made by the Company’s Insurance Carrier; and (b) Employee, or his heirs,
or estate, as the case may be, shall receive all compensation and employee
benefits accrued through the effective date of the termination, and all benefits
provided through the Company’s insurance plans pursuant to the terms and
conditions of such insurance plans or that the Company is required to provide by
governing law.

 

7.2     Termination Absent a Change of Control and Absent Cause/ Good Reason. If
Employee’s employment with all of the Consolidated Companies is terminated under
any circumstances other than the circumstances described in Section 7.3 or
Section 7.4 below, whether by the Consolidated Companies or Employee, Employee
shall not be entitled to any compensation in addition to that set forth in
Section 7.1


 

 

Employment Agreement – Guohua Sun 
5 of 12

--------------------------------------------------------------------------------

 

 

7.3     Termination by Employee for Good Reason. If Employee’s employment is
terminated by Employee for Good Reason after the period commencing ninety (90)
days following the Date of Hire (which 90-day period shall be referred to as the
“Probation Period”) and during the Term (but not as of an Expiration Date), then
in addition to complying with the requirements of Section7.1, the Company shall,
subject to the terms and conditions of this Agreement (including Section 7.8)
and conditioned upon the Company’s receipt of a written waiver, release and
non-litigation agreement from Employee in form and substance reasonably
satisfactory to the Consolidated Companies with respect to all liabilities of
any Consolidated Company of any kind arising prior to and in connection with
such termination (other than under Options and Section 7) (a “Release”), pay to
or for the benefit of Employee or, if applicable, Employee’s heirs or estate:

 

(a) With respect to the Severance Period (as defined in Section 7.5), Employee’s
base salary at a rate equal to Employee’s salary rate as of the date of
termination paid in accordance with the Company’s customary pay schedule; and

 

(b) Reimbursement of actual Consolidated Omnibus Budget Reconciliation Act of
1985 (“COBRA”) expenses related to any election to continue Company health
benefits coverage then in effect under COBRA (with Company /Employee
contributions remaining the same on a percentage basis as during the period
immediately prior to termination) for a period of eighteen (18) months
commencing on the first day of the Severance Period.


 

Notwithstanding anything in this Section 7.3 to the contrary: (A) no base salary
continuation otherwise payable to the Employee under this Section 7.3 shall be
paid unless and until the Employee incurs a Separation from Service from the
Company during the Severance Period (with any amounts deferred as a result of
this subsection 7.3(A) being payable promptly following such Separation from
Service and as permitted by subsection 7.3(B)); and (B) any base salary amounts
that are otherwise due or payable under this Section 7.3 during the six-month
period following the Employee’s Separation from Service shall instead be
deferred and paid to the Employee within five (5) business days after, but in no
instance prior to, the six-month anniversary of Employee’s Separation from
Service (or, if earlier, the date of Employee’s death) if and to the extent that
such amounts (1) do not constitute “separation pay due to involuntary separation
from service” (as defined in Treasury Regulation Section 1.409A-1(b)(9)(iii) as
a result of the application of the separation from serve for good reasons
provisions set forth in Treasury Regulation Section 1.409A-1(n)(2)(ii)); and (2)
are subject to Code Section 409A. All base salary continuation amounts owing to
Employee with respect to portions of the Severance Period following the
six-month anniversary of the Separation of Service shall be paid in accordance
with the Company’s customary pay schedule. The foregoing payment structure is
intended to comply with the requirements of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”) and shall be interpreted consistently with
that intent. For purposes of clarity, if the employment of Employee is
terminated during the Probation Period, Employee shall not be entitled to any
payments under this Section 7.3.

 

7.4     Termination by Company without Cause. If Employee’s employment is
terminated by Parent or the Company without Cause at any time after the
Probation Period and during the Term (but not as of an Expiration Date), then,
in addition to complying with the requirements of Section 7.1, the Company
shall, subject to the terms and conditions of this Agreement (including Section
7.8) and conditioned upon the Company’s receipt of a Release, continue to pay,
when due in accordance with the Company’s customary pay schedule, to or for the
benefit of Employee or, if applicable, his heirs or estate, subject to (A) and
(B) below:


 

(a) Employee’s base salary at a rate equal to Employee’s salary rate as of the
date of termination during the Severance Period.


 

 

Employment Agreement – Guohua Sun 
6 of 12

--------------------------------------------------------------------------------

 

 

(b) Reimbursement of actual COBRA expenses related to any election to continue
Company health benefits coverage then in effect under COBRA (with Company
/Employee contributions remaining the same on a percentage basis as during the
period immediately prior to termination) for a period of eighteen (18) months
commencing on the first day of the Severance Period.


 

Notwithstanding anything in this Section 7.4 to the contrary: (A) no base salary
continuation otherwise payable to the Employee under this Section 7.4 shall be
paid unless and until Employee incurs a Separation from Service from the Company
during the Severance Period (with any amounts deferred as a result of this
subsection 7.4(A) being payable promptly following such Separation from Service
and as permitted by subsection 7.4(B)) and (B); any base salary amounts that are
otherwise due or payable under this Section 7.4 during the six-month period
following the Employee’s Separation from Service shall instead be deferred and
paid to the Employee within five (5) business days after, but in no instance
prior to, the six (6) month anniversary of Employee’s Separation from Service
(or, if earlier, the date of Employee’s death) if and to the extent that such
amounts (1) do not constitute “separation pay due to involuntary separation from
service” (as defined in Treasury Regulation Section 1.409A-1(b)(9)(iii)); and
(2) are subject to Code Section 409A. All base salary continuation amounts owing
to Employee with respect to portions of the Severance Period following the six
(6) month anniversary of the Separation of Service shall be paid in accordance
with the Company’s customary pay schedule. The foregoing restrictions on the
payment of continuing base salary are intended to comply with the requirements
of Section 409A of the Code and shall be interpreted consistently with that
intent. For purposes of clarity, if the employment of Employee is terminated
during the Probation Period, Employee shall not be entitled to any payments
under this Section 7.4.

 

7.5     Severance Period. Subject to Section 7.7, the “Severance Period” shall
be a period of two (2) months for each year of employment with the Company
(prorated for any partial periods). The Severance Period shall commence when a
“separation from service” occurs, as defined in Treasury Regulation Section
1.409A-1(h) (a “Separation from Service”).


 

7.6     Return of Company Property. Upon the termination or end of the
employment of Employee with the Consolidated Companies or at any time upon the
request of Parent, Employee shall provide to the Consolidated Companies all
property belonging to any Consolidated Company, including, but not limited to,
keys, card passes, credit cards, electronic equipment including computers and
personal digital devices, cellular telephones, Consolidated Company automobiles,
and all data and any Consolidated Company intellectual property whether located
on Consolidated Company property or otherwise.


 

 

Employment Agreement – Guohua Sun 
7 of 12

--------------------------------------------------------------------------------

 

 

7.7     Breach of Protective Covenants. Notwithstanding anything in this Section
7 to the contrary, Employee shall not be entitled to any payments or benefits
under any of Sections 7.3 or 7.4 of this Agreement with respect to any period
(a) prior to Employee’s delivery to the Company of a Release if such Release is
not executed within seven (7) days of Employee’s receipt of a form of Release,
(b) prior to Employee’s delivery of the resignations required by Section 7.8, if
applicable, (c) during which Employee is in breach of Section 7.6 or any portion
of Section 8 of this Agreement, (d) during which Employee is in breach of any
portion of the Proprietary Information Agreement (any of (a), (b), (c) or (d), a
“Covenant Breach”). Upon the Company’s determination that a Covenant Breach has
occurred, it shall notify Employee of its belief that a Covenant Breach has
occurred and may withhold, without penalty or interest, any payments or benefits
otherwise due to Employee pursuant to any of Section 7.3 or 7.4 until the
question of whether a Covenant Breach has occurred is definitely resolved
without right to appeal or similar recourse (and if it is determined that the
Company withheld the payments and benefits in error, the Company’s sole
obligation shall be prompt payment of all withheld payments and the cash value
to the Company of any withheld benefits).

 

7.8     Resignation from Board of Directors. Within forty-eight (48) hours of
the termination of Employee’s employment with the Company and Parent, Employee
shall submit to Parent a written resignation from the board of directors of all
Consolidated Companies on which Employee is a director.


 

8.

Covenant Not to Compete

 

8.1     Covenant. Employee hereby agrees that, while Employee is employed by any
Consolidated Company and during a period of twelve (12) months following the
termination of Employee’s employment with all Consolidated Companies, Employee
will not directly compete (as defined in Section 8.2 below) with any the
Consolidated Company or any affiliates anywhere in the United States or China.
It is the intention of Parent, the Company and Employee that this provision be
interpreted to only prevent actual competitive harm to any Consolidated Company
and not otherwise hinder or restrict Employee in his efforts to find continued
employment in Employee’s field of training and expertise.


 

8.2     Direct Competition. As used herein, the phrase “directly compete” shall
include owning, managing, operating or controlling, or participating in the
ownership, management, operation or control of, or being connected with or
having any interest in, as a stockholder, director, officer, employee, agent,
consultant, assistant, advisor, sole proprietor, partner or otherwise, any
Competing Business (as defined below). For purposes of this Agreement, a
“Competing Business” shall be any business or enterprise other than any
Consolidated Company that is engaged in the Energy Storage Business (as defined
below). This prohibition, however, shall not apply to ownership of less than
five percent (5%) of the voting stock in companies whose stock is traded on a
national securities exchange or in the over-the-counter market. For purposes of
this Agreement, the “Energy Storage Business” means the development, marketing,
sale or exploitation of (a) lithium titanate oxide, or (b) rechargeable
batteries, rechargeable batteries systems or energy storage systems comprised of
rechargeable batteries.


 

 

Employment Agreement – Guohua Sun 
8 of 12

--------------------------------------------------------------------------------

 

 

8.3     Nonsolicitation. Employee hereby agrees that, while he is employed by
any Consolidated Company pursuant to this Agreement and during a period of 12
months following the termination of Employee’s employment with all Consolidated
Companies, Employee will not, directly or indirectly, through an affiliate or
otherwise, for his account or the account of any other person, (a) solicit
business substantially similar to the Energy Storage Business from any person or
entity that at the time of termination is or was a customer of any Consolidated
Company, whether or not Employee had personal contact with such person during
and by reason of employment with a Consolidated Company; (ii) in any manner
induce or attempt to induce any employee of a Consolidated Company to terminate
his employment with a Consolidated Company; or (iii) materially and adversely
interfere with the relationship between a Consolidated Company and any employee,
contractor, supplier, customer or shareholder of a Consolidated Company.


 

8.4     Enforceability. If any of the provisions of this Section 8 is held
unenforceable, the remaining provisions shall nevertheless remain enforceable,
and the court making such determination shall modify, among other things, the
scope, duration, or geographic area of this Section to preserve the
enforceability hereof to the maximum extent permitted by law. In addition, the
enforceability of this Section is also subject to the injunctive and other
equitable powers of a court as described in Section 11 below.


 

8.5     Jurisdiction. For the sole purpose of enforcement of the Consolidated
Companies’ rights under this Section 8, Parent, the Company and Employee intend
to and hereby confer jurisdiction to enforce the restrictions set forth in this
Section 8 (the “Restrictions”) upon the courts of any jurisdiction within the
geographical scope of the Restrictions. If the courts of any one or more of such
jurisdictions hold the Restrictions unenforceable by reason of the breadth of
such scope or otherwise, it is the intention of Parent, the Company and Employee
that such determination not bar or in any way affect any Consolidated Company’s
rights to the relief provided above in the courts of any other jurisdiction
within the geographical scope of the Restrictions, as to breaches of such
covenants in such other respective jurisdictions, such covenants as they relate
to each jurisdiction being, for this purpose, severable into diverse and
independent covenants. In the event of any litigation between the parties under
this Section 8, the court shall award reasonable attorneys fees to the
prevailing party.


 

9.     Confidential Information, Invention Assignment, Etc. Employee represents
and covenants that Employee has signed and delivered to Parent (or will sign and
deliver upon request) an Employment, Confidential Information, Invention
Assignment, Nonsolicitation and Arbitration Agreement is a condition precedent
to Employee’s eligibility for any rights and benefits under this Agreement (the
“Proprietary Information Agreement”). The Proprietary Information Agreement and
this Agreement shall be interpreted, to the extent possible, as being mutually
consistent with each other, supplementary and both fully enforceable; provided,
however, in the event of an irreconcilable conflict between specific provisions
of each of the two agreements, the specific provisions of this Agreement shall
prevail.


 

10.     No Conflicts. Employee hereby represents and covenants that Employee’s
performance of all the terms of this Agreement and his work as an employee of a
Consolidated Company does not and will not breach any oral or written agreement
to which Employee is a party or by which Employee is bound.


 

 

Employment Agreement – Guohua Sun 
9 of 12

--------------------------------------------------------------------------------

 

 

11.     Equitable Remedies. Employee acknowledges and agrees that the breach or
threatened breach by him of certain provisions of this Agreement, including
without limitation Sections 8 above, would cause irreparable harm to the
Consolidated Company for which damages at law would be an inadequate remedy.
Accordingly, Employee hereby agrees that in any such instance Parent or the
Company shall be entitled to seek (without prior mediation or arbitration)
injunctive or other equitable relief in any other state or federal court within
or without the State of in addition to any other remedy to which it may be
entitled. Employee hereby submits to the jurisdiction of any courts within the
City of Reno in the State of and agrees not to assert such venue is
inconvenient.


 

12.     Assignment. This Agreement is for the unique personal services of
Employee and is not assignable or delegable in whole or in part by Employee
without the consent of the Board of Parent. This Agreement may not be assigned
or delegated in whole or in part by the Parent or the Company without the
written consent of Employee; provided, however, this Agreement may be assigned
by the Parent or the Company without Employee’s prior written consent if such
assignment is made to an entity that is a Consolidated Company or is acquiring
substantially all of the business or assets of any Consolidated Company, whether
by merger, asset sale or otherwise.


 

13.     Waiver or Modification. Any waiver, modification, or amendment of any
provision of this Agreement shall be effective only if in writing in a document
that specifically refers to this Agreement and such document is signed by the
parties hereto.


 

14.     Entire Agreement. This Agreement, together with the Proprietary
Information Agreement and other agreements required under or included in the
Consolidated Companies' policies constitute the full and complete understanding
and agreement of the parties hereto with respect to the subject matter covered
herein and supersedes and terminates all prior oral or written understandings
and agreements with respect thereto.


 

15.     Severability. If any provision of this Agreement is found to be
unenforceable by a court of competent jurisdiction, the remaining provisions
shall nevertheless remain in full force and effect.


 

16.     Attorney’s Fees. Should any Company, Parent or Employee default in any
of the covenants contained in this Agreement, or in the event a dispute shall
arise as to the meaning of any term of this Agreement, the defaulting or
nonprevailing party shall pay all costs and expenses, including reasonable
attorneys’ fees, that may arise or accrue from enforcing this Agreement,
securing an interpretation of any provision of this Agreement, or in pursuing
any remedy provided by applicable law whether such remedy is pursued or
interpretation is sought by the filing of a lawsuit ,an appeal, or otherwise.


 

17.     Confidentiality. Each of the parties acknowledges that the common shares
of Parent are registered under the Securities Exchange Act of 1934, as amended,
and as a result, Parent may be required to, and hereby has authorization to,
file this Agreement or any amendment hereto with the Securities and Exchange
Commission without requesting confidential treatment for any portion hereof.


 

 

Employment Agreement – Guohua Sun 
10 of 12

--------------------------------------------------------------------------------

 

 

18.     Notices. Any notice required hereunder to be given by either party shall
be in writing and shall be delivered personally or sent by certified or
registered mail, postage prepaid, or by private courier, with written
verification of delivery, or by facsimile or other electronic transmission to
the other party to the address or facsimile number set forth below or to such
other address or facsimile number as either party may designate from time to
time according to this provision. A notice delivered personally or by facsimile
or electronic transmission shall be effective upon receipt. A notice delivered
by mail or private courier shall be effective on the third day after the day of
mailing:


 

(A)     To Employee at:

Guohua Sun





Villa 2, Huajing Garden



Jida, Zhuhai City,

Guangdong, China 519015

 

 

(B)     To Parent and the Company at: 

Altair Nanotechnologies Inc.
204 Edison Way
Reno, NV 89502



Phone: (775) 856-2500

     

 

 

    

19.     Disputes; Governing Law; Arbitration.


 

19.1          Except as provided in Section 11 and Section 8.5, any dispute
concerning the interpretation or construction of this Agreement or his
employment or service with Company, shall be resolved by confidential mediation
or binding arbitration in Reno, . The parties shall first attempt mediation with
a neutral mediator agreed upon by the parties. If mediation is unsuccessful or
if the parties are unable to agree upon a mediator within thirty (30) days of a
request for mediation by any party, the dispute shall be submitted to
arbitration pursuant to the procedures of the American Arbitration Association
(“AAA”) or other procedures agreed to by the parties. All arbitration
proceedings shall be conducted by a neutral arbitrator mutually agreed upon by
the parties from a list provided by AAA. The decision of the arbitrator shall be
final and binding on all parties. The costs of mediation and arbitration shall
be borne equally by the parties.

 

19.2     This Agreement shall be construed in accordance with and governed by
the statutes and common law of the State of Nevada (other than provisions that
would cause the provisions of any other laws to apply). To the extent this
Agreement expressly permits any dispute to be resolved other than through
arbitration or mediation, except as set forth in Section 8.5, the exclusive
venue for any such action shall be the state federal courts located in Reno, ,
and the parties each hereby submit to the jurisdiction of such courts for
purposes this Agreement.


 

20.     Counterparts; Facsimile. This Agreement may be executed in multiple
counterparts, all of which taken together shall form a single Agreement. A
facsimile copy of this Agreement or any counterpart thereto shall be valid as an
original.

 

 

Employment Agreement – Guohua Sun 
11 of 12

--------------------------------------------------------------------------------

 

 
     IN WITNESS WHEREOF, Employee has signed this Employment Agreement (Level 13
Officer) personally and the Company and Parent have caused this Agreement to be
executed by their duly authorized representatives.

 

 

 

COMPANY:

ALTAIRNANO, INC.

a corporation

 

By: By: /s/ Karen Werner____________

 

Name: Karen Werner

 

Title:   Interim Chief Financial Officer         

 

 

PARENT:

ALTAIR NANOTECHNOLOGIES INC.

a Delaware corporation

 

By: By: /s/ Karen Werner____________

 

Name Karen Werner

 

Title: Interim Chief Financial Officer          

 

EMPLOYEE:

 

 

_________________________________

Guohua Sun, an individual

 

 

Employment Agreement – Guohua Sun 

12 of 12


 